DETAILED ACTION
Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 120 is acknowledged.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/22/2021 is in compliance with the provision of 37 CFR 1.97, has been considered by the Examiner, and made of record in the application file.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a)
Claims 1, 3, 5-19 and 20 are  rejected under 35 U.S.C. 103 as being un-patentable over Le Grand et al Patent Application No. :( US 2016/0033265 A1) herein after referred as  Le Grand, in view of Rimoni et al  US Patent Application No.:( US 2016/0266934 A1) herein after referred as  Rimoni.
For claim 1, Le Grand  teaches a method, comprising:
 placing a wireless task to be performed on a mobile device into a task queue in response to determining that the mobile device is positioned at a first position that does not meet a threshold wireless signal (paragraph [00093-[0094], lines  1-10 discloses the determine the quality of the location  determining the difference  between at least one location estimate and location that does not satisfy the predetermined threshold); 
determining that the mobile device changes position to a second position, and comparing the second position to a signal map to determine that the second position meets the threshold wireless signal (see fig 7) (paragraph [0089], lines 1-20 discloses the determination of the location and the estimation compared with another signal on the map ). However, Le Grand disclose all the subject matter of the claimed invention with the exemption of the causing the wireless task to be executed by the mobile device in response to determining that the second position meets the threshold wireless signal as recited in claim 1.
Rimoni from the same or analogous art teaches the causing the wireless task to be executed by the mobile device in response to determining that the second position meets the threshold wireless signal (see 604 and 606 fig 6) (paragraph [0016], lines 7-18). Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the causing the wireless task to be executed by the mobile device in response to determining that the second position meets the threshold wireless signal as taught by Rimoni into the system and method to determine a location of a mobile device of Le Grand.   
The causing the wireless task to be executed by the mobile device in response to determining that the second position meets the threshold wireless signal can be modify/implemented by combining the causing the wireless task to be executed by the mobile device in response to determining that the second position meets the threshold wireless signal with the device. This process is implemented as a hardware solution or as firmware solutions of Rimoni into the system and method to determine a location of a mobile device of Le Grand.  As disclosed in Rimoni, the motivation  for the combination would be to use a threshold that limits the execution of the specific task and the device performing different functions will help to organize and develop a better management control for a better communication  becoming more efficient and reliable.  
For claim 3, Le Grand  teaches the method, further comprising, in response to said determining that the mobile device is positioned at the first position that does not meet the threshold wireless signal (paragraph [0093]-[0094], lines  1-10 discloses the determine the quality of the location  determining the difference  between at least one location estimate and location that does not satisfy the predetermined threshold), implementing an optimization process to enable the mobile device to be positioned at the second position that meets the threshold wireless signal (see 604 and 606 fig 6) (paragraphs [0087], lines 7-15-[0088], lines 1-11).
For claim 5, Le Grand  teaches the method, wherein the signal map tracks different locations, mobile device orientations at the locations, and wireless signal attributes at the different locations and mobile device orientations (paragraph [0064], lines  1-15).  
For claim 6, Le Grand  teaches the method, wherein the task queue includes multiple wireless tasks, and wherein said causing the wireless task to be executed comprises executing the wireless task based on an order in which the wireless task is placed in the task queue relative to one or more other wireless tasks of the multiple wireless tasks (paragraph [0008], lines  17-25). 
For claim 7, Le Grand  teaches the method, wherein the task queue includes multiple wireless tasks, and wherein said causing the wireless task to be executed comprises executing the wireless task based on a priority of the wireless task relative to one or more other wireless tasks of the multiple wireless tasks ((paragraphs [0096], lines 1-12).
For claim 8, Le Grand disclose all the subject matter of the claimed invention with the exemption of the task queue includes multiple wireless tasks, and wherein said causing the wireless task to be executed comprises executing the wireless task before one or more other wireless tasks in the task queue based on the wireless task being marked as a high-priority task as recited in claim 8.
Cerchio from the same or analogous art teaches the task queue includes multiple wireless tasks, and wherein said causing the wireless task to be executed comprises executing the wireless task before one or more other wireless tasks in the task queue based on the wireless task being marked as a high-priority task (see 210,214 and 218 fig 2) (paragraph [0031], lines 7-12)  and (paragraph [0040], lines  9-14). Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the task queue includes multiple wireless tasks, and wherein said causing the wireless task to be executed comprises executing the wireless task before one or more other wireless tasks in the task queue based on the wireless task being marked as a high-priority task as taught by Cerchio into the determining quality of a location with mobile device of Le Grand.    
The task queue includes multiple wireless tasks, and wherein said causing the wireless task to be executed comprises executing the wireless task before one or more other wireless tasks in the task queue based on the wireless task being marked as a high-priority task can be modify/implemented by combining the task queue includes multiple wireless tasks, and wherein said causing the wireless task to be executed comprises executing the wireless task before one or more other wireless tasks in the task queue based on the wireless task being marked as a high-priority task with the device. This process is implemented as a hardware solution or as firmware solutions of Cerchio into the determining quality of a location with mobile device of Le Grand. As disclosed in Cerchio, the motivation   for the combination would be to  use the queue  task including  multiple wireless task  sorting with high priority task with the controller device  helping the control to perform better  management control  becoming for efficient and reliable.
For claim 9, Le Grand  teaches the method,  further comprising: monitoring a position of the mobile device while the mobile device is positioned at the second position (paragraph [0093]-[0094], lines  1-10 discloses the determine the quality of the location  determining the difference  between at least one location estimate and location that does not satisfy the predetermined threshold);
 determining that the mobile device changes position to a third position, and comparing the third position to the signal map to determine that the third position does not meet the threshold wireless signal (paragraph [00093-[0094], lines  1-10 discloses the determine the quality of the location  determining the difference  between at least one location estimate and location that does not satisfy the predetermined threshold); and
 maintaining one or more other wireless tasks in the task queue in response to determining that the third position does not meet the threshold wireless signal (paragraph [0008], lines  17-25).  
For claim 10, Le Grand disclose all the subject matter of the claimed invention with the exemption of the determining that a further wireless task is to be performed on the mobile device while the mobile device is positioned at the second position; and causing the further wireless task to be performed on the mobile device without placing the further task in the task queue  as recited in claim 10.
Rimoni from the same or analogous art teaches the determining that a further wireless task is to be performed on the mobile device while the mobile device is positioned at the second position (paragraphs [0057], lines 19-27)  and (paragraphs [0041], lines 1-15); and causing the further wireless task to be performed on the mobile device without placing the further task in the task queue (paragraphs [0023], lines 16-23).  Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the determining that a further wireless task is to be performed on the mobile device while the mobile device is positioned at the second position; and causing the further wireless task to be performed on the mobile device without placing the further task in the task queue  as taught by Rimoni into the system and method to determine a location of a mobile device of Le Grand.   
The determining that a further wireless task is to be performed on the mobile device while the mobile device is positioned at the second position; and causing the further wireless task to be performed on the mobile device without placing the further task in the task queue  can be modify/implemented by combining the determining that a further wireless task is to be performed on the mobile device while the mobile device is positioned at the second position; and causing the further wireless task to be performed on the mobile device without placing the further task in the task queue with the device. This process is implemented as a hardware solution or as firmware solutions of Rimoni into the system and method to determine a location of a mobile device of Le Grand.  As disclosed in Rimoni, the motivation  for the combination would be to use  the  wireless task performed on the mobile device positioned at the different position causing the task to be performed on the mobile device without placing the further task in the task queue  that will help the management control to manage more efficient and reliable the tasks performed  becoming more reliable.  
For claim 11, Le Grand  teaches a mobile device comprising:
 a wireless radio system to transmit and receive wireless signal; 
 a sensor system; and
 a wireless module implemented to:
 determine that the mobile device is positioned at a first position that does not meet a threshold wireless signal, and in response place a wireless task to be performed on the mobile device into a task queue (paragraph [00093-[0094], lines  1-10 discloses the determine the quality of the location  determining the difference  between at least one location estimate and location that does not satisfy the predetermined threshold);
determine that the mobile device changes position to a second position, and compare the second position to a signal map to determine whether the second position meets the threshold wireless signal (see fig 7) (paragraph [0089], lines 1-20 discloses the determination of the location and the estimation compared with another signal on the map). However, Le Grand disclose all the subject matter of the claimed invention with the exemption of the determine that the second position meets the threshold wireless signal and in response cause the wireless task to be executed by the mobile device as recited in claim 11.
Rimoni from the same or analogous art teaches the determine that the second position meets the threshold wireless signal and in response cause the wireless task to be executed by the mobile device (see 604 and 606 fig 6) (paragraph [0016], lines 7-18). Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the determine that the second position meets the threshold wireless signal and in response cause the wireless task to be executed by the mobile device as taught by Rimoni into the system and method to determine a location of a mobile device of Le Grand.   
The determine that the second position meets the threshold wireless signal and in response cause the wireless task to be executed by the mobile device can be modify/implemented by combining the determine that the second position meets the threshold wireless signal and in response cause the wireless task to be executed by the mobile device with the device. This process is implemented as a hardware solution or as firmware solutions of Rimoni into the system and method to determine a location of a mobile device of Le Grand.  As disclosed in Rimoni, the motivation  for the combination would be to use a threshold that limits the execution of the specific task and the device performing different functions will help to organize and develop a better management control for a better communication  becoming more efficient and reliable.  
For claim 12, Le Grand  teaches the mobile device, wherein the task queue includes multiple wireless tasks, and wherein to cause the wireless task to be executed comprises to execute the wireless task based on a priority of the wireless task relative to one or more other wireless tasks of the multiple wireless tasks (paragraphs [0096], lines 1-12).
For claim 13, Le Grand disclose all the subject matter of the claimed invention with the exemption of the task queue includes multiple wireless tasks, and wherein to cause the wireless task to be executed comprises to execute the wireless task before one or more other wireless tasks in the task queue based on the wireless task being marked as a high-priority task as recited in claim 13.
Cerchio from the same or analogous art teaches the task queue includes multiple wireless tasks, and wherein to cause the wireless task to be executed comprises to execute the wireless task before one or more other wireless tasks in the task queue based on the wireless task being marked as a high-priority task (see 210,214 and 218 fig 2) (paragraph [0031], lines 7-12)  and (paragraph [0040], lines  9-14). Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the task queue includes multiple wireless tasks, and wherein to cause the wireless task to be executed comprises to execute the wireless task before one or more other wireless tasks in the task queue based on the wireless task being marked as a high-priority task as taught by Cerchio into the determining quality of a location with mobile device of Le Grand.    
The  task queue includes multiple wireless tasks, and wherein to cause the wireless task to be executed comprises to execute the wireless task before one or more other wireless tasks in the task queue based on the wireless task being marked as a high-priority task can be modify/implemented by combining the task queue includes multiple wireless tasks, and wherein to cause the wireless task to be executed comprises to execute the wireless task before one or more other wireless tasks in the task queue based on the wireless task being marked as a high-priority task with the device. This process is implemented as a hardware solution or as firmware solutions of Cerchio into the determining quality of a location with mobile device of Le Grand. As disclosed in Cerchio, the motivation   for the combination would be to  use the queue  task including  multiple wireless task  sorting with high priority task with the controller device  helping the control to perform better  management control  becoming for efficient and reliable.
For claim 14, Le Grand  teaches the mobile device, wherein the wireless module is further implemented to:
 monitor a position of the mobile device while the mobile device is positioned at the second position (paragraph [0093]-[0094], lines  1-10 discloses the determine the quality of the location  determining the difference  between at least one location estimate and location that does not satisfy the predetermined threshold);
 determine that the mobile device changes position to a third position, and compare the third position to the signal map to determine whether the third position meets the threshold wireless signal (paragraph [00093-[0094], lines  1-10 discloses the determine the quality of the location  determining the difference  between at least one location estimate and location that does not satisfy the predetermined threshold); and
 determine that the third position does not meet the threshold wireless signal, and in response maintain one or more other wireless tasks in the task queue (paragraph [0008], lines  17-25).
For claim 15, Le Grand disclose all the subject matter of the claimed invention with the exemption of the wireless module is further implemented to: determine that a further wireless task is to be performed on the mobile device while the mobile device is positioned at the second position; and cause the further wireless task to be performed on the mobile device without placing the further task in the task queue as recited in claim 15.
Rimoni from the same or analogous art teaches the wireless module is further implemented to: determine that a further wireless task is to be performed on the mobile device while the mobile device is positioned at the second position (paragraphs [0057], lines 19-27)  and (paragraphs [0041], lines 1-15); and cause the further wireless task to be performed on the mobile device without placing the further task in the task queue (paragraphs [0023], lines 16-23).    Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the wireless module is further implemented to: determine that a further wireless task is to be performed on the mobile device while the mobile device is positioned at the second position; and cause the further wireless task to be performed on the mobile device without placing the further task in the task queue as taught by Rimoni into the system and method to determine a location of a mobile device of Le Grand.   
The wireless module is further implemented to: determine that a further wireless task is to be performed on the mobile device while the mobile device is positioned at the second position; and cause the further wireless task to be performed on the mobile device without placing the further task in the task queue can be modify/implemented by combining the wireless module is further implemented to: determine that a further wireless task is to be performed on the mobile device while the mobile device is positioned at the second position; and cause the further wireless task to be performed on the mobile device without placing the further task in the task queue with the device. This process is implemented as a hardware solution or as firmware solutions of Rimoni into the system and method to determine a location of a mobile device of Le Grand.  As disclosed in Rimoni, the motivation  for the combination would be to use  the  wireless task performed on the mobile device positioned at the different position causing the task to be performed on the mobile device without placing the further task in the task queue  that will help the management control to manage more efficient and reliable the tasks performed  becoming more reliable.  
For claim 16, Le Grand  teaches a system comprising: 
a hardware-based processing system; 
one or more computer-readable storage media storing instructions that are executable by the processing system to:
determine that a mobile device is positioned at a first position that does not meet a threshold wireless signal, and in response place a wireless task to be performed on the mobile device into a task queue (paragraph [00093-[0094], lines  1-10 discloses the determine the quality of the location  determining the difference  between at least one location estimate and location that does not satisfy the predetermined threshold); 
determine that the mobile device changes position to a second position, and compare the second position to a signal map to determine whether the second position meets the threshold wireless signal (see fig 7) (paragraph [0089], lines 1-20 discloses the determination of the location and the estimation compared with another signal on the map ).  However, Le Grand disclose all the subject matter of the claimed invention with the exemption of the determine that the second position meets the threshold wireless signal and in response cause the wireless task to be executed by the mobile device as recited in claim 16.
Rimoni from the same or analogous art teaches the determine that the second position meets the threshold wireless signal and in response cause the wireless task to be executed by the mobile device (see 604 and 606 fig 6) (paragraph [0016], lines 7-18)- (paragraph [0017], lines 1-7). Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the determine that the second position meets the threshold wireless signal and in response cause the wireless task to be executed by the mobile device as taught by Rimoni into the determining quality of a location with mobile device of Le Grand.   
The determine that the second position meets the threshold wireless signal and in response cause the wireless task to be executed by the mobile device can be modify/implemented by combining the determine that the second position meets the threshold wireless signal and in response cause the wireless task to be executed by the mobile device with the device. This process is implemented as a hardware solution or as firmware solutions of Rimoni into the determining quality of a location with mobile device of Le Grand.  As disclosed in Rimoni, the motivation  for the combination would be to use a threshold that limits the execution of the specific task and the device performing different functions will help to organize and develop a better management control for a better communication  becoming more efficient and reliable.  
For claim 17, Le Grand  teaches the system, wherein the instructions are further executable by the processing system to implement an optimization process to enable the mobile device to be positioned at the second position that meets the threshold wireless signal (see 604 and 606 fig 6) (paragraphs [0087], lines 7-15-[0088], lines 1-11).
For claim 18, Le Grand  teaches the system, wherein the task queue includes multiple wireless tasks, and wherein to cause the wireless task to be executed comprises one or more of to: execute the wireless task based on a priority of the wireless task relative to one or more other wireless tasks of the multiple wireless tasks; or queue based on the wireless task being marked as a high-priority task ((paragraphs [0096], lines 1-12).
For claim 19, Le Grand  teaches the system,  wherein the instructions are further executable by the processing system to: determine that the mobile device changes position to a third position, and compare the third position to the signal map to determine whether the third position meets the threshold wireless signal; and determine that the third position does not meet the threshold wireless signal, and in response maintain one or more other wireless tasks in the task queue (paragraph [00093-[0094], lines  1-10 discloses the determine the quality of the location  determining the difference  between at least one location estimate and location that does not satisfy the predetermined threshold).
For claim 20, Le Grand disclose all the subject matter of the claimed invention with the exemption of the instructions are further executable by the processing system to: determine that a further wireless task is to be performed on the mobile device while the mobile device is positioned at the second position; and cause the further wireless task to be performed on the mobile device without placing the further task in the task queue as recited in claim 20.
Rimoni from the same or analogous art teaches the instructions are further executable by the processing system to: determine that a further wireless task is to be performed on the mobile device while the mobile device is positioned at the second position (paragraphs [0057], lines 19-27)  and (paragraphs [0041], lines 1-15); and cause the further wireless task to be performed on the mobile device without placing the further task in the task queue (paragraphs [0023], lines 16-23). Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the instructions are further executable by the processing system to: determine that a further wireless task is to be performed on the mobile device while the mobile device is positioned at the second position; and cause the further wireless task to be performed on the mobile device without placing the further task in the task queue as taught by Rimoni into the system and method to determine a location of a mobile device of Le Grand.   
The instructions are further executable by the processing system to: determine that a further wireless task is to be performed on the mobile device while the mobile device is positioned at the second position; and cause the further wireless task to be performed on the mobile device without placing the further task in the task queue can be modify/implemented by combining the instructions are further executable by the processing system to: determine that a further wireless task is to be performed on the mobile device while the mobile device is positioned at the second position; and cause the further wireless task to be performed on the mobile device without placing the further task in the task queue with the device. This process is implemented as a hardware solution or as firmware solutions of Rimoni into the system and method to determine a location of a mobile device of Le Grand.  As disclosed in Rimoni, the motivation  for the combination would be to use  the  wireless task performed on the mobile device positioned at the different position causing the task to be performed on the mobile device without placing the further task in the task queue  that will help the management control to manage more efficient and reliable the tasks performed  becoming more reliable.  
20.	Claim 2 is  rejected under 35 U.S.C. 103 as being un-patentable over Le Grand et al Patent Application No. :( US 2016/0033265 A1) herein after referred as  Le Grand, in view of Rimoni et al  US Patent Application No.:( US 2016/0266934 A1) herein after referred as  Rimoni, in  further view of Cerchio et al   US Patent Application No.:( US 2018/0109921 A1) herein after referred as  Cerchio.
For claim 2, Le Grand disclose all the subject matter of the claimed invention with the exemption of the wireless task comprises one or more of a data download or a data upload as recited in claim 2.
Cerchio from the same or analogous art teaches the wireless task comprises one or more of a data download or a data upload (paragraphs [0087], lines 10-14). Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the wireless task comprises one or more of a data download or a data upload as taught by Cerchio into the determining quality of a location with mobile device of Le Grand.   
The wireless task comprises one or more of a data download or a data upload can be modify/implemented by combining the wireless task comprises one or more of a data download or a data upload with the device. This process is implemented as a hardware solution or as firmware solutions of Cerchio into the determining quality of a location with mobile device of Le Grand.  As disclosed in Cerchio, the motivation for the combination would be to use the wireless task comprises a data download or upload  of the movement of information data that help the controller to select the appropriate task when is sorted or created a priority over the other task becoming more efficient and reliable for a better transmission 
20.	Claim 4 is rejected under 35 U.S.C. 103 as being un-patentable over Le Grand et al Patent Application No. :( US 2016/0033265 A1) herein after referred as  Le Grand, in view of Rimoni et al  US Patent Application No.:( US 2016/0266934 A1) herein after referred as  Rimoni, in  further view of Yamada et al   US Patent Application No.:( US 2017/0351347 A1) herein after referred as  Yamada.
For claim 4, Le Grand disclose all the subject matter of the claimed invention with the exemption of the implementing an optimization process comprises presenting a user prompt with guidance for positioning the mobile device at the second position as recited in claim 4.
Yamada from the same or analogous art teaches said implementing an optimization process comprises presenting a user prompt with guidance for positioning the mobile device at the second position (paragraphs [0130], lines 1-8). Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the implementing an optimization process comprises presenting a user prompt with guidance for positioning the mobile device at the second position as taught by Yamada into the determining quality of a location with mobile device of Le Grand.  
The implementing an optimization process comprises presenting a user prompt with guidance for positioning the mobile device at the second position can be modify/implemented by combining the implementing an optimization process comprises presenting a user prompt with guidance for positioning the mobile device at the second position with the device. This process is implemented as a hardware solution or as firmware solutions of Yamada into the determining quality of a location with mobile device of Le Grand.  As disclosed in Yamada, the motivation for the combination would be to use the user prompt with guidance for positioning the mobile device with different position that will help the user to select and manage more effiecntly the task performed by the device.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is shown in the following table:

US-20220331028-A1
Sternitzke; Christian
US-20220207389-A1
Raut; Advait
US-2020036424 7-A1
Van Sickle; Jan
US-20200035000-A1
Raut; Advait Mohan
US-20200018607-A1
Balu; Raghavendran
US-10382889-B 1
Ajmeri; Nirav
US-20120229620-A1
IKEDA; Yasuyuki
US-20190249769-A1
Hamed; Hazem Nihad
US-20030060978-A1
Kokojima, Yoshiyuki
US-20210221613-A1
LIU; Kai

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH AREVALO whose telephone number is (571)270-3121.  The examiner can normally be reached on M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on (571)272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.	


/JOSEPH AREVALO/            Primary Examiner, Art Unit 2642